DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/03/2022 is in compliance in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s)  is/are being considered by the examiner. 

Status of Claims
This Office action is in reply to the filing by applicant on 11/30/2021.
Claims       1 - 20 are currently pending and have been examined.
This action is made non-final.

Provisional Obviousness Type Double Patenting Rejection

Claims 1 - 20 in this application are provisionally rejected on the ground of provisional nonstatutory obvious type double patenting as being unpatentable over independent claim 1 of  application 17017829 to Hearty, et al., now (US20210081949A1).  
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
The above said applications have some of the same inventors and have the same Applicant.  This is a provisional rejection, as neither of these applications has yet to ripen into a patent. All independent claims herein, and claim 1 of the 829 Application, are not patentably distinct from each other. Claim 1 of the 829 Application reads on the limitations of this Application's independent claims, save that the  829 Application's claim 1  "weighs" its so called fraud detecting (unspecified) "features", whereas the present Application does not. It would have been obvious however to one of ordinary skill in the art before the effective filing date of this application to have modified claim elements herein to add a "weighing" step to its claim analysis vis a vis the fraud indicating factors.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



All claims herein (including all the dependents on account of their dependencies) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or, for pre-AIA , the applicant, regards as the invention.

The MPEP (§ 2173: entitled Claims Must Particularly Point Out and Distinctly Claim the Invention) additionally points out that a patent application's claim language must be "definite", and claim language which does not comply with the definiteness standard is "indefinite." It is of utmost importance that patents issue with definite claims that clearly and precisely inform persons skilled in the art of the boundaries of protected subject matter. This claim(s) rejection requires that the applicant respond by explaining why the language is definite or by amending the claim, thus making the record clear regarding the claim boundaries prior to issuance. The examiner must clearly identify the language that causes the claim to be indefinite and thoroughly explain the reasoning for the rejection.
In accord with the last, a person of ordinary skill in the art may find indefinite as to just what it is that constitutes the following limitation found in claims 1, 9, and 15 herein, namely:  
and when the blended score is above a second predetermined threshold
It is indefinite from the above cited claim language what the "second threshold" is. It is not referred to previously in the claims. That said, one person of ordinary skill in the art might not come to the same conclusion as a second person of ordinary skill in the art as to what constitutes the so called "second threshold". Reasonable person  A   might interpret the above to mean that the "second threshold" refers to the claim's claimed machine learning blended score being this or that. Reasonable person  B   might interpret the above to mean that said threshold refers to some rule, user reputation and/or value threshold.  For the purposes of compact prosecution the examiner interprets this claim limitation to include the meaning that the said "threshold" refers to any threshold of any sort whatsoever.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 - 20  are rejected pursuant to 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more.

Independent claim 1 is directed to  a system (machine), independent claim 9 is directed to as method (process), and independent claim 15 is directed to a non-transitory computer-readable medium (composite), all of which are eligible statutory categories of invention pursuant to 35 USC 101. (Step 1: YES, the independent claims all fall within a statutory category).
Examiner has identified independent system claim 1 as the claim that best represents the claimed invention for 35 USC 101 analysis:
Claims 1, 9, and 15 recite:
generating a fraud risk score for a third party provider; determine a frequency-recency-monetary value feature, a reputation feature, and a rule feature for a third party transaction; using the frequency-recency-monetary value feature, the reputation feature, and the rule feature as input, execute an algorithm to generate a blended score; and when the blended score is above a threshold, determine that the transaction is fraudulent.
Several dependent claims further refine the abstract idea of claims 1, 9, and 15:
determine a volume score for the TPP transaction; and when the volume score is above a first predetermined threshold, determine that the TPP transaction is fraudulent.   (claims 2,10,16); wherein a learning model is a linear regression model or a tree-based model. (claim 3);   adjust the second predetermined threshold when an anomalous event occurs, when a rate of TPP transactions being identified as fraudulent is outside a desired range of rates, or both. (claims 4,11,17);  adjust the second predetermined threshold by setting the second predetermined threshold to a predetermined value; and increasing or decreasing the second predetermined threshold based until fraudulent transactions at a rate at or near a desired rate are identified (claims 5,12,18);   wherein the frequency-recency-monetary value feature is a time aware feature based on a user's pre-existing behavior compared to the TPP transaction that the user has authorized. (claims 6,13,19);  wherein the reputation feature is related to data collected across multiple TPPs regarding a user authorizing the TPP transaction.  (claims 7,14,20); preprocess the frequency-recency-monetary value feature, the reputation feature, and the rule feature by performing at least one selected from the group comprising value transformation and data cleaning. (claim 8).
The claim(s) thus recite the abstract idea of:
detecting fraud during a transaction.
The above claim limitations, under their broadest reasonable interpretation, cover performance of the limitation(s) as certain methods of organizing human activity which include a fundamental economic principal or practice and/or a commercial / legal interaction. As such, the limitations fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. (Step 2A - Prong 1: YES. The claims recite an abstract idea).
The above referenced independent claim limitations do not integrate the abstract idea into a practical application as those limitations simply apply generic computer components to the recited abstract idea, without more. They otherwise attempt to use a computer as a tool to perform the abstract idea.  The system, server, electronic processor, machine learning model, and non-transitory computer-readable medium, computer related limitations of the independent claims  are simply being applied as tools as against the abstract idea. The above said computer related elements additionally quite generally link the abstract idea above noted to computer technology. The recitation of a generic computer component(s) in a claim does not necessarily preclude that claim from reciting an abstract idea. These computer / computer related elements are simply applied as tools to the abstract idea. The computer related limitations of the above analyzed claim(s) are moreover all recited at a high-level of generality (e.g., a generic computer performing a generic computer function). The computer related additional elements in the independent claims do not integrate the articulated abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, and those additional elements are also set forth with a high level of generality.
Any other possible computer or non-computer related elements in any of the claims which may be relevant to the present 35 USC 101 analysis include: 
dependent claim elements necessarily arising out of their dependency on the independent claims: system, server, electronic processor, machine learning model, and non-transitory computer-readable medium;
additional computer related elements in the dependent claims (electronic processor, machine learning model);
non-computer related  elements in dependent claims (linear regression / tree-based models);
non-computer related  elements in independent claims (fraud detection protocol).
Examiner notes that the sum total of all of the above detailed claim elements still fail to integrate the above articulated abstract idea into a practical application. This is because they do not impose any meaningful limits on practicing said abstract idea, whether they are considered either separately or as an ordered combination. Any additional (computer related) elements in  the claims, if any, are set forth at a high level of generality.
The claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additionally claimed elements in the claims do not integrate the abstract idea into a practical application).
The claims lack additional elements pursuant to 35 USC 101, which additional elements are sufficient to amount to significantly more than the abstract idea (judicial exception), either separately or as an ordered combination. This lack of providing significantly more than the judicial exception is also referred to as a claim lacking an  “inventive concept”. As discussed above with respect to integration of the abstract idea into a practical application, the additional computer related elements consisting here of the above detailed various pieces of computer hardware amount to no more than mere instructions to perform the judicial exception by applying generic computer(s) / computer components to it, and/or generally linking the abstract idea to computer technology. Mere instructions to perform a judicial exception by applying generic computer components and thereby automating the process cannot provide an inventive concept. The above detailed non-computer elements of the claim set also fail to amount to significantly more than the abstract idea (judicial exception), either separately or as an ordered combination. This Application's lack of providing significantly more than the judicial exception is also referred to as its claims lacking an “inventive concept. See MPEP 2106.05(f) where applying a computer as a tool to the abstract idea is not indicative of significantly more. The above detailed non-computer related elements do not change the outcome of the analysis, as they simply further limit ways which the abstract idea may be performed.  (Step 2B: NO. The claims do not provide significantly more than the judicial exception).
Examiner notes that  the machine learning aspect of this invention is claimed too generically in light of 35 USC 101. 

Claims 1 - 20  are not patent-eligible pursuant to 35 USC 101.  

Claim Rejections – 35 USC 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraph of 35 U.S.C. 102 that forms the basis for the rejections under this section made in this Office Action:
(a) NOVELTY; PRIOR ART.— A person shall be entitled to a patent unless—

(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention;

Claims 1, 2, 4 - 7, and 9 - 20 are rejected under 35 USC 102 (a)(2) as being anticipated by  Piel US20200193443A1).

Regarding claims 1, 9, 15:
Piel teaches:

A system for generating a fraud risk score for a third party provider (TPP) transaction, the system comprising: ("Systems and methods according to the disclosure herein thus provide real-time analysis of cardholder defined data, situation-specific contextual data, and adaptively learned data analysis for improved fraud prevention and cardholder convenience during transactions.", [017]); 
a server including an electronic processor, ("In another embodiment, the program is run on a mainframe environment and a UNIX® server environment (UNIX is a registered trademark of X/Open Company Limited located in Reading, Berkshire, United Kingdom). In these examples, the program is flexible and designed to run in various different environments without compromising any major functionality.", [066]);
the electronic processor configured to determine a frequency-recency-monetary value feature,     Throughout this document, claim limitations will be given their Broadest Reasonable Interpretation (BRI) in view of the disclosure as filed (Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005), MPEP § 2111), and this paragraph may be the only express notice of BRI's multiple application(s) herein; that said, the just referenced claim limitation's ("frequency-recency-monetary value") meaning under BRI includes any bit of data associated with a user's: past transaction(s) / the frequency thereof, the amount of user past transaction(s), how recent was a user transaction(s), and the like, and that is consistent with the light of the Specification [025]; that said   .   .   .  ("The AA computer device is configured to retrieve, from a database, (i) historical transaction data for a plurality of historical transactions processed over a payment processing network, and (ii) a respective one of a plurality of cardholder authentication types used for each of the historical transactions. The AA computer device is also configured to generate a model associating each of the plurality of cardholder authentication types with a corresponding set of values for transaction parameters derived from the historical transaction data, wherein the transaction parameters include at least one of a transaction amount range, a transaction geographic location, a merchant identifier, and a merchant category. The AA computer device is further configured to receive pending transaction data for a pending transaction on the payment processing network, the pending transaction data including at least a cardholder identifier of a first cardholder, a pending transaction merchant identifier, and a pending transaction amount.", [005]); 
a reputation feature, and      Once again, applying BRI consistent with the light of the Specification, the so claimed "reputation feature" is synonymous with a "trust" feature used in similar card (purchase) verification transactions which are subjected to a fraud detection analysis, that said   .   .   .   (" In some embodiments the cardholder may configure a “home” location defining a geographical area in which the cardholder may have a higher level of trust.", [044]) and ("For example, as a cardholder becomes more familiar with a merchant, there may an increased level of trust. Subsequent transactions may therefore require only minimal authentication types such as a PIN or password, or no further authentication at all. In other cases, a cardholder may detect changes in a merchant that may warrant additional security measures. In such cases, the cardholder may desire additional and/or more secure authentication types", [046]);
a rule feature for a TPP transaction; ("In supervised machine learning, a processing element may be provided with example inputs and their associated outputs, and may seek to discover a general rule that maps inputs to outputs, so that when subsequent novel inputs are provided, the processing element may, based upon the discovered rule, accurately predict the correct output.", [054]) and ("The user preferences may be rule-based preferences that define steps to be taken for authenticating the user for accessing the user account.", [095]) and ("The issuer preferences may be rule-based preferences that define steps to be taken for authenticating the user for accessing cardholder account 170.   .   .   .   For example, issuer preferences may include preferred authentication types, thresholds for different authentication types, and/or other authentication rules.", [0115]); 
using the frequency-recency-monetary value feature, the reputation feature, and the rule feature as input for a machine learning model, ("In some embodiments, machine learning techniques further determine an authentication type. A processor or a processing element may be trained using supervised or unsupervised machine learning, and/or the machine learning program may employ a neural network, which may be a convolutional neural network, a deep learning neural network, or a combined learning module or program that learns in two or more fields or areas of interest. Machine learning may involve identifying and recognizing patterns in existing data in order to facilitate making predictions for subsequent data. Models may be created based upon example inputs in order to make valid and reliable predictions for novel inputs. In the example embodiment, the machine learning inputs are historical payment transactions performed by the cardholder.", [052]);
execute the machine learning model to generate a blended score; and per BRI as above noted, "blended" includes a mix of two or more bits of input data vis a vis the machine learning model as above to achieve a "score", ("The AA computing device includes a risk-based decisioning (RBD) component or is in communication with a RBD component that evaluates the payment transaction being initiated and generates a risk score for the transaction indicating how likely the transaction is fraudulent. In one embodiment, the risk score is based, at least in part, on a history of payment transactions and whether the suspect cardholder has engaged in previous, similar transactions with the merchant. In some cases, the RBD component may score the transaction as a low fraud risk (e.g., if there is a long history of similar transactions between the merchant and suspect cardholder, etc.) in which case the AA computer device may approve the transaction without any further authentication steps. For example, the RBD component may identify one or more pieces of information about the transaction that are used to “score” the transaction for risk (e.g., potential fraud).", [035]);
when the blended score is above a second predetermined threshold, determine that the TPP transaction is fraudulent.  Please see above 35 USC 112(b) rejection of this claim; in the spirit of compact prosecution however, the so called "second" threshold is interpreted to include any "threshold" associated with any fraud indication; that said   .   .   .     ("In some embodiments, the history of authentication types used may be a subset of the retrieved histories of authentication types used by the cardholder. For example, the historical authentication data may be filtered to include only payment transactions for payment amounts above a threshold (e.g., payment transactions above $100, $500, $1000, etc.). In some embodiments, the history data may be organized by category (e.g., merchant type, large appliances, computers, audio equipment, groceries, restaurants, etc.). In some embodiments, the history data may be filtered by geographical location.", [044])  and ("A model generated by the AA computer device may also be unique to the merchant location and/or the payment transaction amount. In some embodiments, the model may be further personalized to the cardholder associated with the payment transaction by analyzing other factors such as past fraudulent activity at the merchant location, fraudulent activity in the geographical area, fraudulent activity associated with the cardholder, fraudulent activity above and/or below certain payment amounts, fraudulent activity associated with certain products or services, cardholder convenience of authentication types, effectiveness of authentication types, cardholder convenience of methods of communication, cardholder response rates associated with specific methods of communication and/or authentication types. The model may further be modified by including aggregated data from other cardholders. The aggregated data may be organized by categories and/or demographic characteristics (e.g., income level, geographical home or residential location, etc.). The aggregated data may be organized by parameters associated with payment transactions such as frequency of engaging in payment transactions, payment amounts, frequency of fraudulent activity, etc.", [048]).
Regarding claims 2, 10, 16:
Piel discloses all limitations of claims 1, 9, and 15, respectively:
Piel further teaches:
wherein the electronic processor is further configured to determine a volume score for the TPP transaction; and when the volume score is above a first predetermined threshold, determine that the TPP transaction is fraudulent.  ("Alternatively or additionally, the model may be based on the geographic location of the payment transaction, the transaction type, transaction volume, and amount of the payment transaction.", [0112]).
Regarding claims 4, 11, 17:
Piel discloses all limitations of claims 1, 9, and 15, respectively:
Piel further teaches:
wherein the electronic processor is further configured to: adjust the second predetermined threshold when an anomalous event occurs, when a rate of TPP transactions being identified as fraudulent is outside a desired range of rates, or both.  ("For example, in locations of high fraudulent activity, a merchant may require heightened authentication types. In some embodiments, the cardholder and/or merchant and/or issuer may determine a type of authentication type using a minimum threshold based on the scoring system described above.", [049]).
Regarding claims 5, 12, 18:
Piel discloses all limitations of claims 4, 11, and 17, respectively:
Piel further teaches:
wherein the electronic processor is configured to adjust the second predetermined threshold by setting the second predetermined threshold to a predetermined value; and increasing or decreasing the second predetermined threshold based until the electronic processor identifies fraudulent transactions at a rate at or near a desired rate.  ("For example, in locations of high fraudulent activity, a merchant may require heightened authentication types. In some embodiments, the cardholder and/or merchant and/or issuer may determine a type of authentication type using a minimum threshold based on the scoring system described above.", [049]).
Regarding claims 6, 13, 19:
Piel discloses all limitations of claims 1, 9, and 15, respectively:
Piel further teaches:
wherein the frequency-recency-monetary value feature is a time aware feature based on a user's pre-existing behavior compared to the TPP transaction that the user has authorized. ("The AA computer device is configured to retrieve, from a database, (i) historical transaction data for a plurality of historical transactions processed over a payment processing network, and (ii) a respective one of a plurality of cardholder authentication types used for each of the historical transactions. The AA computer device is also configured to generate a model associating each of the plurality of cardholder authentication types with a corresponding set of values for transaction parameters derived from the historical transaction data, wherein the transaction parameters include at least one of a transaction amount range, a transaction geographic location, a merchant identifier, and a merchant category.", [005]) and ("For example, in locations of high fraudulent activity, a merchant may require heightened authentication types. In some embodiments, the cardholder and/or merchant and/or issuer may determine a type of authentication type using a minimum threshold based on the scoring system described above.", [049]).
Regarding claims 7,14, 20:
Piel discloses all limitations of claims 1, 9, and 15, respectively:
Piel further teaches:
wherein the reputation feature is related to data collected across multiple TPPs regarding a user authorizing the TPP transaction.  Per BRI as above, this limitation is interpreted to include the meaning that more than one transaction may be reviewed for fraud, that said   .   .   .    ("Systems and methods according to the disclosure herein thus provide real-time analysis of cardholder defined data, situation-specific contextual data, and adaptively learned data analysis for improved fraud prevention and cardholder convenience during transactions.", [017]).

Claim Rejections – 35 USC 103


In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 USC 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
     obviousness or nonobviousness.


Claim 3 is  rejected pursuant to 35 USC 103 as being unpatentable over Piel (US20200193443A1) in view of Meek (US7660705B1).

Regarding claim 3: 
Piel  has all the limitations of claim 1:
Piel  does not expressly disclose, but Meek teaches:
wherein the machine learning model is a linear regression model or a tree-based model.  ("One aspect of the present invention relates to a Bayesian model selection approach to construct a decision graph having a plurality (e.g., two or more) leaves, at least one of which leaves includes a linear regression. The model is referred to as a regression decision graph model. A regression decision graph model having linear regressions at more than one leaf corresponds a piecewise linear regression model in which one or more leaves contains a linear regression, such as a non-trivial linear regression at one or more leaves.", [col.  2: 45 - 53]) and ("By way of particular example, an auto-regressive tree model (ART model) is a specific instance of a regression decision graph in which the structure of the graph is con strained to be a tree, and where the leaves in the tree specify the probability of the target variable at a particular time as a linear regression on the value of that same variable at previous times.", [col. 3: 21 - 27]) and ("By way of particular example, an auto-regressive tree model (ART model) is a specific instance of a regression decision graph in which the structure of the graph is con strained to be a tree, and where the leaves in the tree specify the probability of the target variable at a particular time as a linear regression on the value of that same variable at previous times.", [col. 3: 21 - 27]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified Piel to incorporate the teachings of Meek because Piel would be more efficient and versatile if it could utilize machine learning models in its training of its application as done in Meek. ("According to the present invention, the Bayesian model selection approach can be implemented during a structure search phase and/or a parameter search phase associated with learning the regression model. This Bayesian aspect, for example, includes computing a Bayesian score of the model during one or both of Such searches. The Bayesian approach to scoring facilitates building the model structure, including situations when there is little or no hold out data (e.g., situations when it is desirable to use all or most of the data).", [col. 2: 54 - 62]).

Claim 8 is  rejected pursuant to 35 USC 103 as being unpatentable over Piel (US20200193443A1) in view of  Cheung  (US20190294595A1).

Regarding claim 8: 
Piel  has all the limitations of claim 1:
Piel  does not expressly disclose, but Cheung teaches:
wherein the electronic processor is further configured to: preprocess the frequency-recency-monetary value feature, the reputation feature, and the rule feature by performing at least one selected from the group comprising value transformation and data cleaning.  ("Described herein are various technologies pertaining to constructing and employing a data cleaning template, wherein the data cleaning template is well-suited for use by a data cleaner to normalize data for consumption by a client application. When constructing a data cleaning template, the data cleaner can specify a data type, as well as a desired format for data entries (in a data set) that have the specified data type. In a non-limiting example, the data type may be a “date” data type, and the format can be year-month-day. When constructing the data cleaning template, the data cleaner may be provided with a list of selectable data types, and responsive to selecting a data type in the list of selectable data types, a list of selectable formats for the selected data type can be provided. In another exemplary embodiment, the data cleaner can manually describe a format for data entries of the data type.", [005]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified Piel to incorporate the teachings of Cheung because Piel would be more efficient and versatile if it could utilize value transformation and/or data cleaning as done in Cheung. (" In a non-limiting example, the data type may be a “date” data type, and the format can be year-month-day. When constructing the data cleaning template, the data cleaner may be provided with a list of selectable data types, and responsive to selecting a data type in the list of selectable data types, a list of selectable formats for the selected data type can be provided. In another exemplary embodiment, the data cleaner can manually describe a format for data entries of the data type. Another exemplary data type can be “currency”, and a format of the data type may be “US dollars”.", [005]).

Conclusion


The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form 892.

Erikson (US10963943B1) - Embodiments described herein disclose methods and systems for managing a digital reputation of a user. The exemplary method can receive information about an item to be purchased by the user, determine in real-time or near real-time, based on one or more financial factors, a first digital reputation score indicative of an effect of the item on the user's digital reputation, determine an alternative item to be purchased instead of the item to be purchased, and determine a second digital reputation score based on the purchase of the alternative item.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW COBB whose telephone number is (571) 272-3850. The examiner can normally be reached 9 - 5, M - F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael W. Anderson can be reached at (571) 270-0508. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.





/MATTHEW COBB/Examiner, Art Unit 3698

/Mike Anderson/Supervisory Patent Examiner, Art Unit 3698